Case: 12-50468      Document: 00512509020         Page: 1    Date Filed: 01/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 12-50468                              January 22, 2014
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk



ETHAN BOOK, JR.,

                                                 Plaintiff–Appellant,

versus

ROBERT MENDOZA; CLINT INDEPENDENT SCHOOL DISTRICT,
,

                                                 Defendants–Appellees.




                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 3:11-CV-481




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*


       Ethan Book, Jr., pro se, sued a Texas school district and its acting



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-50468    Document: 00512509020      Page: 2   Date Filed: 01/22/2014



                                  No. 12-50468
interim superintendent. His grievance is essentially that the district should
not have allowed his children to attend school there and that his wife should
be forced to return the children to Connecticut. In his brief on appeal, Book
states that “[t]his lawsuit arises in a situation of a yet unaddressed long-term
political cancer in Connecticut state government.”
      The district court declined Book’s motion to proceed in forma pauperis
and entered summary judgment for defendants. The court correctly decided
that Book had sufficient income and assets to pay the required fees. The court
also observed that “Plaintiff’s Civil Rights Complaint consists of a twenty-four
page tirade against the Connecticut state government and a recitation of Plain-
tiff’s crusade to rein in corruption in that state by filing numerous law suits.”
      There is no error. The summary judgment is AFFIRMED.




                                        2